﻿At the outset I should like to congratulate Ambassador Samir Shihabi on his election to preside over the forty-sixth session of the General Assembly. We are convinced that under his leadership we shall address the items on our agenda successfully.
I should also like to express the gratitude of the Government of Mexico to Secretary-General Javier Peres de Cuellar for the way in which he has conducted the affairs of our Organisation since he took office. Over the past 10 years, the international community has undergone a radical transformation. From a situation of bipolar tension we have entered a period of dialogue and cooperation. Under his leadership, the Secretary-General has contributed significantly to the strengthening of the role of the United Nations in this new stage.
We welcome the seven new Member States. The entry of the Republic of Korea and the Democratic People's Republic of Korea constitutes an important step towards the full attainment of the universality of the United Nations. We congratulate the Republics of Estonia, Latvia and Lithuania, whose membership constitutes a renewed expression of the right of self-determination of peoples. We also welcome the admission of the States of Micronesia and the Marshall Islands.
The current session is being held under the sign c* change. Transformations within States are having repercussions on the nature of world relations and on the very structure of the international system. The United Nations today reflects the new political map, and this is a factor which contributes to its dynamic change.
In a rapidly changing world, past political and Ideological frames of reference are no longer valid. However, the principles of objectivity of the United Nations do retain their full validity: today, we have an opportunity to achieve the objectives promulgated in San Francisco almost half a century ago. However, we cannot ignore the fact that there are serious dangers of instability looming on the horizon: we are witnessing the breakdown of the political and military order in eastern and central European countries. Added to popular demands for new democratic institutions and practices, we see nationalistic aspirations that are reviving conflicts long thought to have been overcome.
The arms race and the irrational use of scarce resources that should be channelled to the task of development still persist. Although regional conflicts have been freed from, the bipolar struggle, their solution demands that options be put forward which are based on local realities. These are challenges that the United Nations must face at this time.
Change in the economic sphere has also been intense. We have moved forward towards trade integration, expanded markets and enhanced productivity; nevertheless, there is still a real danger that the new trade groups will be closed to the outside and will revive protectionist tendencies, hindering real expansion in international trade. Those of us who are participating in arrangements of this nature, in common or free markets, must shoulder the commitment to remain open to trade with other regions. This is Mexico's firm position.
Disparities between North and South are becoming increasingly evident. Faced with the risk that the gap between development and poverty may widen even further, it is indispensable for the trend towards the concentration of growth and technical development in just one small group of countries to be reversed. If the deepening economic asymmetry between nations is not corrected, its effect will be to create greater Instability for all countries.
For Mexico today, the exercise of sovereignty demands a greater participation in an increasingly interdependent world. Only in this way will we be able to bolster the course we project for our nation and accomplish the objectives of development and prosperity we have set for ourselves. Mexico is determined to contribute, decisively, to determining the shape of the changes that are transforming the globe. For this reason, we are open to all facets of diverse and complex international life. For this reason, Mexico is promoting new forms of political understanding, economic cooperation and multilateral collaboration. For this reason, it favours concerted action and negotiated solutions to conflicts. Mexico's support for multilateral organisations is part and parcel of its active and diversified foreign policy: it is active because it espouses all initiatives that foster understanding between nations; it is diversified because its efforts are focused on more than one geographical area or organisation.
On the basis of its foreign policy principles and of precise objectives attuned to the times, Mexico has forged political and economic links with all regions of the world. It has thus expanded its commercial ties with a variety of countries in the Americas, Asia and Europe while at the same time participating in regional and subregional concerted action. In Latin America, Mexico has promoted significant efforts to define common positions on issues of major interest for the region; initiatives such as the Group of Three, in which we participate along with Colombia and Venezuela, and the Rio Group have enabled us to establish cooperation programmes with neighbouring countries and have promoted understanding between us and similar bodies in other regions of the world.
Within this context, special reference should be made to the first Ibero-American summit last July, which was attended by the Heads of State and of Government of the 21 Spanish- and Portuguese-speaking countries in Latin America and Europe; in Guadalajara, they adopted a resolution to establish an Ibero-American conference to promote cooperation and exchange views on the major challenges of our times. Ibero-America is thus affirming its identity and renewing its will to contribute to shaping a more participatory, more equitable and, in short, a less exclusive global structure.
Maintaining international peace and security continues to be a fundamental priority of the United Nations. In view of the rapid transformations taking place in the world and the renewed possibilities for negotiation, Mexico reiterates its view that all conflicts can be settled peacefully. In this context, the role of the United Nations in achieving settlements of regional conflicts leading to definitive accords, as in the case of Cyprus, Cambodia and Western Sahara, takes on special importance.
Nearer to Mexico, in Central America, Mexico has taken part in developing negotiation processes aimed at achieving stable and lasting peace. We give our decisive support to the steps taken by the Secretary-General in the peace-making process in El Salvador; we offer him our gratitude for his efforts towards solving these conflicts.
Recent events in Central America are contributing to a new climate of trust and cooperation. Mexico attaches special importance to the recently-established diplomatic relations between the two sister countries of Belize and Guatemala.
We harbour the hope that the initiatives under way in the Middle East will result in a peaceful settlement based on respect for the legitimate rights and interests of the parties Involved and on observance of the relevant resolutions of the United Nations. The negotiation processes under way provide a model for peace-keeping in the years to come. They are laying the groundwork for a view of international security based on the commitment to avoid military confrontation and its enormous social cost.
The new conditions in international politics must be reflected in the disarmament field. The grounds formerly used to justify an unbridled arms race and to foster the indiscriminate proliferation of all types of weapons no longer exist. At the dawning of the twenty-first century, the world community should have a universal system of non-proliferation and reduction of weapons of mass destruction, of the ballistic missiles each side has, and of conventional arsenals. Priority should be given in the United Nations to examining recent initiatives aimed at achieving these objectives.
Mexico reiterates its call for an end to nuclear testing and for control of the transfers of conventional arms and weapons of mass destruction, in so doing, it emphasises its commitment to all measures that encourage progress towards general and complete disarmament.
As the East-West confrontation fades away and progress is made towards settling regional conflicts that for so many years were high on our agenda, matters of global importance, surpassing any one State's ability to deal with, are becoming especially relevant. The polarization of wealth and extreme poverty, the promotion of human rights, the protection of the environment, cooperation for development, the eradication of the drugs traffic and the impact of population movements are on all our minds. Some of these issues will be themes of international conferences hold under the auspices of the United Nations during this decade. In dealing with them, the principle of shared responsibility and the strengthening of cooperation based on a comprehensive outlook, with full respect for the sovereignty of States and for non-intervention, should prevail.
International cooperation in the most disparate areas is based on commitments which are freely entered into, and mutually agreed upon, by the Members of the United Nations. This involves legal instruments which are compatible with the basic norms of international law.
We cannot agree with the argument that in today's interdependent world it is anachronistic to refer to the legal equality of States or to respect for their sovereign rights. The Government of Mexico is concerned about a dangerous tendency in international forums to promote, on the basis of what are claimed to be universal values, initiatives that undermine principles as fundamental as the self-determination of peoples and non-intervention.
International events following the tragic aftermath of the armed conflict in the Persian Gulf have led to the raising of a central issue going beyond that tendency. There is a danger that, in contradiction to the United Nations Charter, international organisations will, in advancing arguments of humanitarian need, weaken the sovereignty of States. That would set precedents that we could not accept. We urgently need to strike a balance between international cooperation, the responsibility of States and respect for their internal jurisdiction.
It is worth noting, in regard to human rights, that problems such as extreme poverty, suffered by at least half the inhabitants of the planet, are overlooked, while new emphasis is being placed on mechanisms to monitor internal political processes, which it is claimed in some quarters should be handled by the United Nations. Mexico strongly reiterates its position that this area is the exclusive jurisdiction of States. Any multilateral assistance in political matters is admissible only at the express request of the Governments concerned. Abandoning this basic precept would be a serious backward step when possibilities are being opened up for a new harmony in international relations, to which Mexico is committed.
In parallel with the intense processes of change that have occurred in recent months, a general conviction has emerged that the United Nations needs to be strengthened and revitalized. Mexico is willing to participate in a process of reforms that contributes to improving the efficiency of our Organisation and enabling it to measure up to the new international situation. It will not be an easy task. The opportunity that we have today to strengthen the United Nations could be wasted if we are not clear about the objectives to be pursued and about the most suitable ways of dealing with the priority items on the multilateral agenda.
A great deal of thought must be given to the areas opening up for the United Nations. Its organs - and particularly the Security Council - have great potential for action. This has made it possible for negotiated solutions to be found for some regional conflicts. However, there is a grave risk that such concerted action will in time conceal unilateral initiatives.
One of the objectives of reform of the United Nations should be to preserve the balance between its various organs. The Security Council, the General Assembly, the International Court of Justice, the Secretariat and the Economic and Social Council should give each other mutual support in advancing towards the common objectives: the preservation of international peace and security and the promotion of economic and social development.
The United Nations has become more relevant as the central element in ordering and guiding international relations. It faces the challenge of creating just and equitable ties between nations, through the democratic participation of its Members.
Intimately related to what I have just said is our concern that a reform process could promote some topics to the detriment of others. It would be a mistake to suppose that the Organisation should concentrate on the so-called new issues or emergency problems and neglect issues that have been on the agenda for a number of years and that are also fundamental. The development and codification of international law have been, and should continue to be, a priority of the United Nations.
We recognise that encouraging steps have been taken towards global peace. However, world stability will not be guaranteed while the contrast persists between well-being and abject poverty, both within nations and between them. He should devise realistic and pragmatic ways to put the topics of economic development and international cooperation at the top of the multilateral agenda. Democracy and development are intimately linked. He must work on both for the economic and social development of our peoples.
Mexico has demonstrated its loyalty to the cause of the United Nations during the Organisation's 46-year history. We reiterate our commitment to its principles and purposes. There is talk of a new world order. But little has been done to give serious collective thought to the matter, thought from which could emerge the shape of such an order, which can be stable only to the extent that it reconciles the ideas and interests of the whole international community.
That is why the current session of the General Assembly is important. It is perhaps the first to give us an opportunity to bring together the many different visions of the future and arrive at proposals outlining the profile of the United Nations of tomorrow. Let us not miss the opportunity we have at this exceptional juncture to carry out our responsibilities.
